Signature of acts adopted under the ordinary legislative procedure
Colleagues, we shall start with the signing of the Lex Citizens' initiative. Dear Minister Martonyi, President-in-Office, dear Chairs, rapporteurs, today we are considering legal matters: the very important signing into law of a very important piece of European legislation. It is important because we are giving another check to balance the powers of our institutions.
This regulation on the European Citizens' initiative, which has been adopted under the ordinary legislative procedure, aims at providing our citizens with the same political initiative that the Council of Ministers and the European Parliament already enjoy. One million signatures are needed - only 0.2% of our citizens - to invite the European Commission to act in matters that concern them directly. It allows them to be heard. I will indeed establish a direct link between the citizens and the Union's institutions, bridging the gap between them, between all of us in the European Union.
The European Parliament and the Council worked hard to achieve a rapid adoption of this citizen-friendly regulation at first reading. I would like to thank all those who contributed to this success: the various Presidencies - in particular the Belgian and Hungarian Presidencies -, the Commission and the Members of this House. I would like to give particular thanks to the Chairs of the Committee on Constitutional Affairs (AFCO) and the Committee on Petitions (PETI), Carlo Casini and Erminia Mazzoni. I will ask you to come forward for the signing of the procedure. The four rapporteurs, Alain Lamassoure, Zita Gurmai, Diana Wallis and Gerald Häfner - I hope you are present and we can go through the procedure together - as well as the many other Members involved as shadow rapporteurs.
You can be proud of the work done for our citizens. With the Council we shall now sign this act into law but, before that, I will ask our guest, who will often be present in the European Parliament this half-year, Minister Martonyi, to say a few words.
President-in-Office of the Council. - Mr President, in this unique and solemn moment, I recall the early days of the European Convention when we were discussing how what used to be called the 'democratic deficit of the European integration process' could be eliminated, or at least reduced. There was a common goal which we all shared, and that was to enhance the democratic functioning of the European Union.
One way of doing that has just been found, and that is to foster the participation of the citizens themselves in the democratic life of the Union. That is how, and that is why, the right of the citizens' initiative was included in the Treaty, and now citizens can approach the European Commission directly and invite it to submit a proposal for a legislative act of the European Union.
I firmly believe that this is a milestone on the path towards more democracy in the Union. It is also the first element of direct democracy. It establishes direct contact and dialogue between the institutions and citizens and encourages cross-border direct dialogue and cooperation. It also encourages a sense of ownership: Europe is not them - Europe is us, and Europe will develop as we shape it ourselves, all of us together. Yes, our motto, 'A strong Europe with a human touch' depends upon all of us.
To achieve these goals and to implement the Treaty, clear, simple and user-friendly rules of procedure had to be established. This has now been done and was the result of the good cooperation between all the institutions - the Commission, the Council and first and foremost, the European Parliament. I would like to extend my special thanks to Mr Maroš Šefčovič of the Commission; I would like to express my thanks to the Spanish and the Belgian Presidencies, both of them members of our trio; and very special thanks and congratulations also have to be extended to the European Parliament, to all those who were involved in this extremely important job: the chairs of the committees, and also the rapporteurs Alain Lamassoure, Zita Gurmai, Diana Wallis and Gerald Häfner, and all the other Members who participated in this extremely important work.
This is a demonstration of the excellent cooperation and understanding not only between the European institutions, but also among the different political families or groups. I can only express my hope that this cooperation and this understanding will have set a model for the future, both for the institutions and for the political groups.